Title: To John Adams from Thomas Jefferson, 13 January 1788
From: Jefferson, Thomas
To: Adams, John


          
            Dear Sir
            Paris Jan. 13. 1788—
          
          I informed you in my letter of the 31st. of December of the measures I had taken relative to the reimbursement of the 51,000 gelders to Fizeaux & co. to wit, that I had asked the Willincks and Van Staphorsts to pay the interest, & written to the board of treasury for their orders as to the principal. I inclose you a letter just received from Fizeaux & co. now Hugguer, Grand & co. by which you will perceive that they have recieved the interest, but that the creditors will not consent to delay the reimbursement of their capital. I inclose you a copy also of what I now write to the Willincks & Van Staphorsts, and will beg of you to give or refuse your sanction, as you think best, but in a letter sent directly to them, because I find by their letters to mr̃ Jac. Van Staphorst, they will not be contented with the indirect authorisation of your former letter to me. perhaps in any other case, the creditors would have been quieted. but Fizeaux is retired from business & chuses to wind up all his affairs. probably therefore he has not endeavoured to quiet the creditors; perhaps he may consider their clamours as an useful engine to hasten his extrication from this business. be this as it may, their clamours, should they be raised, may do us great injury. but of this you are the best judge. I am with great & sincere esteem, Dear Sir, your most obedient & most humble servant
          
            Th: Jefferson
          
        